Citation Nr: 0406312	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back pain with 
nerve root impingement of L-2.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty from September 7, 1966, 
to November 1, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO) which denied entitlement to service connection 
for low back pain with nerve root impingement of L-2 as not 
well grounded.  No appeal of the October 1999 denial 
followed, but the RO thereafter readjudicated such claim on a 
de novo basis, pursuant to section 7 of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), on the basis of the Secretary's motion 
for readjudication.  

Pursuant to his request, the appellant was afforded a hearing 
before the Board, sitting at the RO, in July 2003.  At that 
hearing, the appellant submitted additional documentary 
evidence that was accompanied by a wavier of initial 
consideration by the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The appellant takes exception to the conclusion reached by 
service medical personnel to the effect that his low back 
disorder preexisted his entrance onto active duty in 
September 1966 and was not aggravated by service.  He points 
out that service medical records incorrectly note that he 
sustained one or more preservice injuries to the low back.  
Rather, he argues that he had no low back problems prior to 
his entrance onto active duty, and alleges that he sustained 
a low back injury in September or October 1966 after another 
serviceman kicked him causing another soldier to fall onto 
the appellant's back.  It is also argued that medical 
treatment for his low back was received shortly after service 
discharge and for years thereafter, although two 
chiropractors seen during postservice years are deceased and 
their records are unavailable.  

To rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111 (West 2002), VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003.  In this instance, the impact of 
the foregoing opinion has not been fully addressed by the RO, 
and, remand is thus required to permit its full 
consideration.  

In addition, further procedural and evidentiary development 
on remand is likewise found to be in order.  In this regard, 
the appellant during his July 2003 testimony indicated that 
he underwent two medical examinations by the Phoenix Draft 
Board prior to the preinduction medical evaluation in July 
1966 that led to his service entrance in September 1966.  
Unfortunately, however, the reports of those examinations are 
not now on file and efforts are needed to obtain same.  

Further efforts are likewise advisable in order to obtain 
records of private medical treatment, including those of A. 
Maestas, M.D., who in a July 2003 statement indicated that 
the appellant's back pain was most likely caused by a 
military injury, as well as records relating to the 
appellant's receipt of Supplemental Security Income (SSI) 
benefits from the Social Security Administration, which were 
previously requested by the RO, but never received.  
Additional medical input from a VA orthopedist is also found 
to be needed both in terms of determining preexistence, 
service incurrence, and/or aggravation of the claimed back 
disorder, particularly in light a diagnosis recorded on a VA 
examination in August 1999 of chronic low back pain, presumed 
secondary to an injury in 1966, with exuberant osteophyte 
formation in the area of L-1 to L-3.  

Lastly, full compliance with the VCAA and the jurisprudence 
interpreting such law appears to be lacking.  As such, 
efforts to fully comply therewith are necessary.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the appellant what information and 
evidence are needed to substantiate his 
claim of entitlement to service 
connection for chronic low back pain with 
nerve root impingement of L-2.  He must 
also be notified what specific portion of 
that evidence VA will secure, and what 
specific portion the appellant himself 
must submit.  The RO should advise the 
appellant to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested in 
writing, VA will assist him in obtaining 
updated records of treatment from private 
medical professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and 
authorization.  Finally, the RO must 
address whether the appellant has been 
prejudiced by the VA's issuance of this 
VCAA notice outside the chronological 
sequence set forth in the above-cited 
statutes and regulation.

2.  The RO should obtain records of 
medical examinations afforded the 
appellant by the Phoenix Draft Board 
prior to July 21, 1966, for inclusion in 
the claims folder.  (These records may 
date between 1964 and 1966.)

3.  The RO should obtain any and all 
medical records utilized by the Social 
Security Administration with respect to 
any application for disability benefits 
from that agency.  This includes, but is 
not limited to, the SSI application of 
July 1999 leading to an award of SSI 
benefits.  Once obtained, such records 
must be made a part of the claims folder.  

4.  Upon obtaining authorization from the 
appellant, the RO should obtain for the 
claims folder any and all records of 
treatment not already on file from J. W. 
Brimhall, D.C., of Holbrook, Arizona; as 
well as A. Maestas, M.D., of the 
Petrified Forest Medical Center, Inc., 
500 East Iowa Street, Holbrook, Arizona 
86025.  

5.  Thereafter, the appellant should be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
determining the nature and etiology of 
his claimed low back disorder.  The 
claims folder in its entirety must be 
made available to the orthopedist for 
review and the orthopedist must reference 
in his/her report whether in fact the 
claims folder was reviewed.  Such 
examination is to include a detailed 
review of the appellant's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

Thereafter, a professional opinion, with 
full supporting rationale, must be 
provided by the orthopedist as to these 
questions:  

Did any currently diagnosed low 
back disorder unequivocally 
exist prior to his entrance 
onto active duty in September 
1966?

If so, is it unequivocal that 
any such low back disorder 
underwent an increase in 
service, such as to constitute 
an aggravation of the 
preexisting disorder?

If not, is it at least as 
likely as not that any 
currently shown low back 
disorder is related to the 
appellant's period of service 
from September 7, 1966, to 
November 1, 1966, or any event 
thereof?  Use by the examiner 
of the "at least as likely as 
not" language in responding is 
required.  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any and all needed action.  

7.  Lastly, the RO must readjudicate the 
claim of entitlement to service 
connection for chronic low back pain with 
nerve root impingement of L-2, based on 
all of the evidence of record and all 
pertinent legal authority, inclusive of 
VAOPGCPREC 3-2003, the VCAA, and the 
jurisprudence interpretive thereof.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the appellant's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




